            Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                   MANHATTAN DIVISION


 CHRISTOPHER POLK,
 individually, and on behalf of all others
 similarly situated,

                 Plaintiff,

 v.                                                       CASE NO:

 DEL GATTO INC.,

                 Defendant.
                                                     /


                                 CLASS ACTION COMPLAINT

       Plaintiff Christopher Polk, on behalf of himself and all others similarly situated, alleges

the following based upon personal knowledge as to himself, upon information and belief, and the

investigation of his counsel as to all other matters, and bring this class action against Defendant

Del Gatto Inc. (“Del Gatto”), as follows:

                                   I.        Nature of the Action

       1.       Although precious stones and jewelry are routinely sold as worthy investments,

jewelry owners often struggle with selling their prized possessions in exchange for cash. Potential

buyers are often scared off by fears of fraud or bait-and-switch. Jewelry owners therefore are often

forced to sell to pawn shops or other smaller entities, and often for only cents on the dollar of the

actual worth of the stone. Engagement rings can be even more difficult to sell for fair value with

the significant emotional stigma associated with a failed engagement or marriage.

       2.       Defendant Del Gatto sought to capitalize on this niche market and launched a

business described as an online consumer-to-consumer jewelry marketplace. On its marketplace,
                Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 2 of 32




individuals can sell jewelry to willing buyers only after Del Gatto has validated the authenticity of

the goods being sold. Buyers are therefore assured that the products are authentic and worthy of

the purchase price.

           3.       Del Gatto routinely markets to jewelry owners who are heartbroken, financially

strapped, or otherwise struggling to liquify their jewelry into cash.

           4.       To alleviate concerns about online diamond and jewelry sales, Del Gatto expressly

advertises and promises in its contract that it will pay the seller on the fifteenth (15th) day of every

month for all items sold between the first and last day of the previous month. (Exhibit A.1) For

example, all payments issued on February 15th would cover any items sold and passed during

January 1st- January 31st. The contract also specifies that all payments will be sent by check via

USPS.2 Despite this contractual obligation, Del Gatto routinely fails to make timely payments to

sellers and unlawfully retains both the jewelry and the cash payments from Plaintiff and Class

Members.

           5.       Every time Del Gatto fails to pay by the fifteenth day of the month, the company is

expressly in breach of its own contractual language. But even worse, Del Gatto often fails to pay

consumers for at least several months after the sale.

           6.       For example, Plaintiff’s diamond engagement ring went through Del Gatto’s

authentication process and was sold to a third party in June 2020. Del Gatto therefore received

payment for Plaintiff’s ring in June 2020, and on information and belief delivered the ring to the

buyer in July 2020. Under Del Gatto’s contractual terms, payment should have been made to

Plaintiff on August 15, 2020. To this day, though, Plaintiff has yet to receive any payment from

Del Gatto, despite repeated requests for payment.


1
    https://www.idonowidont.com/terms-conditions (last accessed on Jan. 5, 2021).
2
    Id.

                                                          2
               Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 3 of 32




          7.       Online complaints echo Plaintiff’s own experience, as detailed throughout this

Complaint. Del Gatto has held onto jewelry and/or payments for months without paying sellers as

obligated under its own contractual requirements.

          8.       Del Gatto has foully used COVID-19 as delay tactic, explaining that it cannot

complete payments. This excuse rings hollow. Del Gatto’s operations have moved apace during

this pandemic, with no delays in collecting payment from buyers or authenticating jewelry for sale.

Conveniently, Del Gatto has only relied on COVID-19 as a reason for months-long delays when

it comes time to pay the sellers like Plaintiff and the class. Considering the online nature of Del

Gatto’s business and the ease of processing electronic payments, there simply is no reason for such

delays.

          9.       This is a simple case of Del Gatto charging, collecting, and unlawfully retaining

monies owed to Plaintiff and Class Members for the sale of their property through Del Gatto’s

website. Plaintiff and the putative class members have experienced a classic bait-and-switch where

Del Gatto processes jewelry transactions throughout a pandemic but fails to pay out the proceeds

to the rightful owners. A class action is therefore appropriate since Del Gatto’s unlawful business

practices impact sellers located throughout the United States in violation of New York General

Business Law § 349. Plaintiff seeks damages and other remedies for himself and all others

similarly situated, as further defined below.

                                    II.     Jurisdiction and Venue

          10.      The Court has jurisdiction over this action pursuant to the Class Action Fairness

Act 28 U.S.C. § 1332(d), because there are at least 100 Class members in the proposed Class, the

combined claims of proposed Class members exceed $5,000,000, exclusive of interest and costs,

and at least one Class member is a citizen of a state other than Del Gatto’s states of citizenship,



                                                    3
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 4 of 32




Delaware and New York. This Court also has supplemental jurisdiction over the state law claims

alleged herein pursuant to 28 U.S.C. §1367.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Del Gatto is a

corporation subject to personal jurisdiction in this District and is therefore deemed to reside in this

District for the purposes of venue. Del Gatto’s Terms of Use contract, to which Plaintiff is a party,

states, “You hereby submit to personal jurisdiction by and venue in the state and federal courts of

the State of New York, City of New York.”

        12.     This Court possesses personal jurisdiction because Del Gatto regularly conducts

business, marketing, distributing, promoting and/or selling, either directly or indirectly from its

principal office located in New York, New York. The proceeds from the sales at issue are believed

to be located in the state of New York. Del Gatto has obtained the benefits of the laws of New

York and profited handsomely from New York commerce.

                                              III.   The Parties

        13.     Plaintiff Christopher Polk was and is an individual resident and citizen of Florida,

at all times relevant to this action.

        14.     Defendant Del Gatto Inc. is a Delaware corporation, which operates from its

corporate headquarters located at 16 East 52nd Street, New York, New York.

                                        IV.      Factual Allegations

A.      Del Gatto’s Business Model

        15.     Del Gatto operates its website called “I Do Now I Don’t” with a URL of

http://www.idonowidont.com. The website facilitates the resale of engagement rings or other

jewelry through an online marketplace, with Del Gatto authenticating the items, processing

payments from buyers, and paying out the proceeds to sellers. Josh and Mara Opperman founded



                                                      4
            Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 5 of 32




the business in 2007 after Josh could not find a good place to sell his engagement ring when his

engagement ended.3

        16.     In or around September 2015, Chris Del Gatto, one of the largest buyers of

previously-owned diamonds, fine jewelry, and watches, launched a new company named Del

Gatto, Inc., which purchased a majority stake in “I Do Now I Don’t” (collectively “Del Gatto”).

        17.     As part of the merger, Del Gatto retained the “I Do Now I Don’t” website

(www.idonowidont.com) and trademark but still legally conducts business as Del Gatto.

        18.     After the merger, Del Gatto estimated that its revenues would exceed $15 million

in 2015.4

        19.     Since Del Gatto’s investment in I Do Now I Don’t, the company expanded its

services beyond an engagement ring platform, instead servicing all types of jewelry. Del Gatto

now boasts that it is “the largest jewelry buyer from the public” with “the largest secure

secondhand online diamond inventory,” along with “a proven safe and secure buying process” for

a “global reach [that] gives us demand for all types of jewelry.”5 Del Gatto’s primary business

slogan is “BUY WISELY, SELL WISELY.”6

        20.     Del Gatto promotes its consumer marketplace as a safe way for consumers to buy

and sell used jewelry, and it simultaneously warns that consumers should avoid all transactions

outside its marketplace: “please be aware that facilitating transactions with Buyers or Sellers

outside of the secure IDNID platform may result in fraud.”7




3
  https://www.idonowidont.com/press/chris-delgattos-new-venture-merges-i-do-now-i-don%E2%80%99t (last
accessed on Jan. 5, 2021).
4
  Id.
5
  https://www.idonowidont.com/terms-conditions (last accessed on Jan. 5, 2021).
6
  https://www.idonowidont.com/ (last accessed on Jan. 5, 2021).
7
  https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).

                                                    5
           Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 6 of 32




B.      Del Gatto’s Terms of Use Contract with Sellers

        21.      Del Gatto requires all customers (buyers and sellers) to agree to its “Terms of Use”

contract. The Terms of Use do not vary from state to state.

        22.      There are two ways consumers can sell their products using Del Gatto’s services:

(1) through the marketplace (where a consumer markets and resells the product to another

consumer), and (2) directly to Del Gatto (who will then resell the item itself).

        23.      Del Gatto processes payments to sellers by a certain time depending on whether the

sale was direct or through the marketplace. Paragraph 9 of Del Gatto’s Terms of Use, entitled “If

You Are a Seller,” states:

        Payments for all direct purchases or marketplace sales are issued on the 15th of
        every month for any items that have sold and passed authentication from the first
        day to the last day of the month prior. For example, all payments issued on February
        15th would cover any items sold and passed during January 1st- January 31st. All
        payments will be sent by check via USPS. For Marketplace sales, the payment
        timeline begins once the item is received in-house and authenticated. For Direct
        Offers and VIP sales, the payment timeline begins once the Purchase Form has been
        signed.8

        24.      Paragraph 4 of the Terms of Use, entitled “Sale/Purchase Process,” sets forth a

commission structure on marketplace sales depending on the value of the sale:

                           Range of sale price               Commission
                          $500 - $5,000                 20% of the sale price
                          $5,001 - $10,000              18% of the sale price
                          $10,001 - $50,000             15% of the sale price
                          $50,000 +                     10% of the sale price
                          VIP Service9                  25% of the sale price

C.      The Selling Process

        25.      Del Gatto markets its “Selling Process” as having four parts in its online marketing


8
 https://www.idonowidont.com/terms-conditions (last accessed on Jan. 5, 2021).
9
  The VIP Service is available to buyers and sellers via a full service jewelry concierge, including, free insured
shipping, jewelry cleaning, wholesale discounts for buyers, photographing jewelry, listing items on marketplace,
managing inquiries, etc.

                                                        6
             Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 7 of 32




materials, with the first step as follows:

        Registering to list an item on our Marketplace is FREE. All you need to do is create
        an account. Only if your item is sold will you be charged a commission. If you are
        not sure what price to list your piece for or want a Direct Offer on your item(s) you
        can request both. Simply email experts@del-gatto.com with a brief description of
        your item and photos if available. One of our buyers will respond to you with a
        direct Offer for your item(s) as well as a suggested listing price for your item(s).10,
        11



        26.      The second step of the 4-step selling process is List Your Item:

        Sellers will be given two estimates one for Direct Offer, and another that is a
        suggested listing price for our online Marketplace, I Do Now I Don’t. Once items
        have been listed, sellers can choose between the Direct Offer, Listing or
        combination of both. If you choose to list, each new listing will automatically expire
        after 30 days. If your piece has not sold during the 30 day period, you can renew
        your listing FREE of charge.12, 13

        27.      The third step of the 4-step selling process is “Check Your E-Mail for Offers”:

        Remember to regularly check your e-mail for offers or questions from prospective
        buyers. As soon as your item(s) has sold on our Marketplace you will receive an
        email confirmation. Please be aware that facilitating transactions with Buyers and
        Sellers outside of the secure IDNID platform may result in fraud.14,15

        28.      The fourth and final step of the 4-step selling process is Receive Payment:

        Payments for all direct purchases or marketplace sales will be issued on the 15th of
        every month for any items that have sold from the first day to the last day of the
        month prior. For example, all payments issued on February 15th would cover any
        items sold during January 1st – January 31st. All payments will be sent by check
        via USPS.

        We only have ONE official mailing address:

        I Do Now I Don’t
        15 West 47th Street Suite 1000
        New York, NY 100361617

10
   https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).
11
   https://www.youtube.com/watch?v=Kuz0PuJiegE (last accessed on Jan. 5, 2021).
12
   https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).
13
   https://www.youtube.com/watch?v=Kuz0PuJiegE (last accessed on Jan. 5, 2021).
14
   https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).
15
   https://www.youtube.com/watch?v=Kuz0PuJiegE (last accessed on Jan. 5, 2021).
16
   https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).
17
   https://www.youtube.com/watch?v=Kuz0PuJiegE (last accessed on Jan. 5, 2021).

                                                       7
             Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 8 of 32




           29.     Nowhere in Del Gatto’s marketing materials does the company disclose any

circumstances that would delay or withhold payments to marketplace sellers.

           30.     Instead, Del Gatto’s website proclaims that its marketplace offers consumers

“unprecedented value” when it comes to seller pricing, and that “typically sellers receive between

50-75% of the retail price for their item. Far better than retailers, Diamond or Jewelry Buyers,

Auction Houses, or Pawn Shops can pay.”18

           31.     Del Gatto’s website also compares its consumer marketplace to other used jewelry

marketplaces and states that its marketplace is the only one to make “direct offers,” on “all types

of jewelry, diamonds, and watches,” and verify sellers jewelry using a “third party appraisal

included with every purchase.”19




18
     https://www.idonowidont.com/how_it_works#how-to-sell (last accessed on Jan. 5, 2021).
19
     Id.

                                                         8
              Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 9 of 32




D.         Plaintiff Contracted With Del Gatto to Sell His Engagement Ring

           32.      In October 2018, Plaintiff purchased an engagement ring from Tiffany’s for

approximately $6,500. Shortly after the engagement, Plaintiff and his fiancé separated, and he

decided to sell the engagement ring rather than hold onto it.

           33.      In late 2019 and early 2020, Plaintiff thoroughly researched and reviewed Del

Gatto’s marketing materials and website to determine whether he would sell his ring through Del

Gatto’s marketplace. Plaintiff was attracted to Del Gatto’s simple payment processing for sellers,

the contractual obligation to pay sellers out by the following month (minus a reasonable

commission), and Del Gatto’s claim that it would be far superior to other jewelry marketplaces.

At no point did Plaintiff know or anticipate that Del Gatto would fail to pay him for the sale of his

ring.

           34.      But for Del Gatto’s deceptive and inaccurate website marketing, Plaintiff would

have never sold his engagement ring through Del Gatto’s online marketplace. Plaintiff relied on

Defendant’s marketing, seller processing, commission structure, and seller payment timeline.

Plaintiff would have used a different marketplace to sell his used engagement ring had he known

he would not receive any money when selling his ring with Del Gatto.

           35.      On or about January 9, 2020, Plaintiff agreed to the Terms of Use contract with Del

Gatto which required Del Gatto to pay Plaintiff by the 15th of the month after the sale and

authentication of the ring.20 (Exhibit A).

           36.      Also, on or about January 9, 2020, Plaintiff created a seller account on Del Gatto’s

website (www.idonowidont.com). Plaintiff then immediately listed his engagement ring on Del

Gatto’s seller marketplace for $4,000. That same day, Del Gatto reviewed and verified Plaintiff’s



20
     https://www.idonowidont.com/terms-conditions (last accessed on Jan. 5, 2021).

                                                          9
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 10 of 32




paperwork regarding the engagement ring listing and approved the listing on the marketplace.

        37.    On or about June 11, 2020, Del Gatto’s customer care team informed Plaintiff that

his engagement ring had been purchased by a buyer through the marketplace, at a sale price of

$4,000.00.

        38.    On or about June 11, 2020, the Buyer paid Del Gatto for Plaintiff’s engagement

ring.

        39.    On or about June 12, 2020, Del Gatto’s customer care team e-mailed Plaintiff to

confirm Del Gatto’s postal address and instructed Plaintiff to mail the ring to its New York address.

        40.    On or about June 16, 2020, Plaintiff e-mailed Del Gatto to request a two-day

shipping label for the ring. Thereafter, Del Gatto e-mailed Plaintiff a UPS shipping label, and

Plaintiff shipped his engagement ring through UPS, as instructed.

        41.    On or about June 22, 2020, Del Gatto received Plaintiff’s engagement ring.

        42.    On or about July 16, 2020, Del Gatto’s gemologist reviewed, verified, and approved

of the description and authentication of Plaintiff’s engagement ring.

        43.    On or about July 31, 2020, on information and relief, the Buyer received Plaintiff’s

engagement ring from Del Gatto.

        44.    Under the Terms of Use contract, Plaintiff agreed to pay Del Gatto a commission

of 20% on the $4,000.00 purchase price of the engagement ring. Therefore, Plaintiff was to receive

the remaining $3,200.00 and Del Gatto was to keep $800.00 as its commission.

        45.    Pursuant to the Terms of Use contract, Del Gatto was required to make its payment

to Plaintiff by August 15, 2020 because the ring was sold on June 11, 2020, and Del Gatto

completed the authentication process on July 16, 2020.

        46.    On or about August 18, 2020, Plaintiff emailed Del Gatto regarding why payment



                                                 10
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 11 of 32




had not been timely received. Del Gatto responded via email that Plaintiff would be contacted by

Del Gatto’s payment department; however, Del Gatto’s payment department never responded.

       47.     On or about August 26, 2020, Plaintiff emailed Del Gatto for a second time

regarding why payment had not been timely received. Del Gatto’s payment department responded

to Plaintiff’s inquiry via an email which stated:

               Thank you for contacting the payments department at DELGATTO
               | IDoNowIDont. Since March 16 due to the Covid-19 crisis, our
               office, which is in New York City, has been physically closed. We
               are still working remotely, however we will do our best to answer
               emails, phone calls and resolve any issued as quickly as possible.
               We thank you for your understanding and patience. Stay safe and
               remain well.

               Best regards,
               DELGATTO Accounting

               --
               Thank you,
               DELGATTO | IDoNowIDont Accounting

(Exhibit B).

       48.     Over two weeks later, on or about September 1, 2020, Plaintiff contacted Del Gatto

for a third time requesting a payment status update, and Del Gatto emailed Plaintiff a message

identical to Del Gatto’s previous email dated August 26, 2020. (Exhibit C).

       49.     Importantly and disturbingly, in Del Gatto’s email to Plaintiff dated September 1,

2020, Del Gatto acknowledged “we recognize our payment commitment to you and we will do our

best to resolve this matter for you as soon as possible.” (Exhibit C).

       50.     Over a month later, for a fourth time, on or about September 21, 2020, Plaintiff

contacted Del Gatto via email for a payment status update, and Del Gatto emailed a message

identical to Defendant’s previous email dated August 26, 2020. (Exhibit D).

       51.     Nearly two months later, for a fifth time, on or around October 12, 2020, Plaintiff

                                                    11
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 12 of 32




contacted Del Gatto for a payment status update, and Del Gatto e-mailed Plaintiff a message

identical to Defendant’s previous email dated August 26, 2020. (Exhibit E).

       52.     On October 12, 2020, Del Gatto sent an unprompted email to Plaintiff, stating:

               Dear Christopher,

               As you know from our previous email, we are still not fully
               operational. We are working to get caught up and back on track with
               payment distributions. This has taken longer than expected but we
               are processing. We hope to have this resolved quickly and we ask
               for your patience while we work through these delays. As soon as
               your check is issued we will advise the check details.

               We appreciate your business and thank you for your business

               Stay safe and remain well,
               --
               Thank you,
               DELGATTO | IDoNowIDont Accounting

(Exhibit E).

       53.     However, more weeks passed without any progress. Nearly three months later, on

or about November 8, 2020, Plaintiff emailed Del Gatto for a payment status update. Del Gatto

sent a message identical to Del Gatto’s previous email dated August 26, 2020. (Exhibit F).

       54.     To this day, Plaintiff still has not received payment from Del Gatto, despite the

clear contractual requirement in the Terms of Use requiring Del Gatto to execute payment by the

following month.

       55.     Since then, Plaintiff’s investigation has revealed that many other Del Gatto

customers have experienced the same unlawful conduct — with dozens of online complaints

clearly showing that Del Gatto has failed to make payments to sellers while continuing to take

money and jewelry from others.




                                               12
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 13 of 32




E.       Online Complaints of Del Gatto’s Common Deceptive Practice

         56.     A deeper investigation of Better Business Bureau (hereinafter, “BBB”) complaints

illustrates a disturbing pattern of Del Gatto’s unlawful business practices. Del Gatto has employed

COVID -19 delays and closures to further its scam, as it continues to blame its business failures

on COVID-19. Del Gatto continues to advertise its website, run its online marketplace, authorize

jewelry sales, accept jewelry shipments, and process buyers’ payments, but then is somehow

unable to process payments to sellers.

         57.     Del Gatto has at least 222 complaints on the BBB in the last three years,21 along

with complaints on several other websites where consumers allege similar (or nearly identical)

harm as that suffered by Plaintiff. A sampling of those complaints are below:

        5 months ago I posted about the timeliness of receiving payments. The company contacted
         me and I rescinded my previous comments after they made good on the payments I was
         owed. Well it appears they're back at it again. Since September they've had 3 of my rings
         for payment and all I've gotten was excuses. Not a phone call, not an email until I reached
         out to them. Long story short I've come to expect my payments within 45 days according
         to their guidelines of sending checks on the 15th of every month. However we're now
         beyond 60 days for 2 of the rings and coming up on 30 for the third and still no checks in
         my mailbox. I've been selling with them for quite a while now and it seems their payment
         structure is just getting worse. As much money as they make off of commissions I would
         expect better service. I am more disappointed than ever.22 (December 2019)

        I sold an item back in October 2019. I followed all procedures and sent the item in
         immediately for processing. I was told my payment would be sent following IDNID
         guidelines. Fast forward to present day, 4/**/2020 and I still have not received payment. I
         have called multiple times along with multiple emails and was told my payment would be
         processed but was backlogged, this was back in 12/2019 which was paid for by the buyer
         already and received my ring. I am asking for expedited payment with a lowed fee to 10%.
         I have sent multiple people to IDNID for purchases and I am sickened with their business.
         Do the right thing and issue me my payment ASAP.23 (4/29/20)

        The check that the business states was mailed out “last week” still has not arrived at my

21
   https://www.google.com/search?q=i+do+now+i+dont&oq=i+do+now+i+dont&aqs=chrome..69i57j69i65.1985j0j
1&sourceid=chrome&ie=UTF-8#lrd=0x89c258ff0165bfeb:0xc9793c71470dc786,1 (last accessed on Jan. 5, 2021).
22
   https://www.bbb.org/us/ny/new-york/profile/diamond/i-do-now-i-dont-0121-102880/complaints (last accessed on
Jan. 5, 2021).
23
   Id.

                                                      13
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 14 of 32




         residence. I live in Northern New Jersey and mail from NYC takes about 2 days TOPS to
         reach New Jersey. I also asked that their commission be reduced since I’ve waited OVER
         6 MONTHS for payment… I called and emailed and this was the only way I got a response.
         Their reviews online state other people have received their checks proper timing and this
         is from recently as well. Is there a way to be provided any tracking information on the said
         check, or anyway to get any information on the check???24 (May 2020)

        I sold my Tiffany Diamond solitaire ring through I Do Now I Don’t, it was received by
         them on Jan **, 2020. According to the “I Do Now I Don’t” contract I should have received
         payment during their February payment cycle. I emailed the company several times
         regarding payment and each time I get a template email response saying they are behind
         and thank you for your patience etc. My last email indicated that I would like either
         payment or my property returned so that I may sell it elsewhere. I received yet another
         template email blaming Covid-19 for the delay. Keep in mind they had no trouble taking
         my item and likely the buyers (sic) money but for some reason are unable to fulfill the
         contract we entered into six months ago. During this shutdown I have been able to send
         and receive money with no issue. Any excuse for non-payment is unacceptable especially
         since the transaction had taken place before anyone was affected by the pandemic.
         Unethical business practice to say the least. These people are thieves!25 (5/27/20)

        To say that I am beside myself with regret over dealing with this bogus company would be
         an understatement. The amount of money they have stolen from me weighs on my mind
         day and night. If you have ever wanted to throw your jewelry away for free, this is the
         place for you. You’d have better luck getting payment from a garbage can than from this
         fraudulent business. I sold a loose diamond back in February and was due to receive $2580
         by March ****. They blow off your emails with an automated response about being closed
         due to COVID. I have been patiently waiting for my check, all while knowing full well
         they are still accepting jewelry from other sellers – who will soon be facing the same
         problem that I and everyone else has with them. Keep in mind, this is on top of taking a
         whopping 20% off your sale. The “complications” that COVID has placed on this business
         are obviously selective, they will still happily take your belongings, but when it comes to
         payment they say they can’t do it and will give no insight as to when. What a convenient
         excuse. They will not respond to your emails – I have contacted them over and over and
         over again. NEW YORK HAS BEEN IN PHASE 1 SINCE JUNE ****. All I want is my
         money! Next step I will be filing a complaint with the NY attorney general.26 (6/29/20)

        I sold a ring on this site back in January 2020. The payment was supposed to be mailed out
         to me in February but was missed and then I was updated that it would be mailed in March.
         Order#****** I have since called for updates on almost a monthly basis and each time I
         am told that someone will get back to me and then nothing happens. I have also emailed
         multiple email addresses for an update and received no response. I am owed over $5000
         and find it hard to believe that the company does not have access to electronic payment
         options or can’t mail a check when the site is still operational which means money is being

24
   Id.
25
   Id.
26
   Id.

                                                 14
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 15 of 32




         exchanged. The company has had the payment for the ring from the buyer since January.27
         (8/18/20)

        My item was sold on their site. I did exactly what I was supposed to do. Promptly. I have
         been waiting for my payment for over 6 weeks. I have emailed them over 12 times and I
         get a generic email back each time about how their offices have been shut down since
         March. Nonsense. I did get one response that said my payment would be mailed on 9/**.
         When I checked with them today it’s the generic email again telling me to be patient. They
         have stolen my item and are now refusing to pay.28 (9/16/20)

        I have sold a ring via this consignment company. They owe me $3200 after their
         commission for the ring and have not paid me yet.29 (9/22/20)

        I sold my wedding ring set on I do now I don’t back in July. The ring sold for 6500$. I cant
         ever get ahold of anyone at the site. It seems like a scam. After the ring sold they told me
         my check would be mailed the following month and it never was they say there running
         slow because of COVID. If you lol up complaints from others with you guys there are
         several. I need my money or ring back and would love your assistance.30 (9/23/20)

        I sold my diamond 3 months ago on their website.. I dropped the diamond off at their NYC
         location in July- they were not closed… there were 3 people in the office when I dropped
         it off, I have yet to receive my payment. I continue to email them and receive only
         automated responses. I am starting to post reviews here and will continue to do so on all
         other websites that reference their company (like wedding websites) as well as post on yelp
         and google and wherever I can find them listed so others do not fall prey to their scam. I
         am also starting to file complaints with all agencies starting here at the BBB and the
         Attorney General of NY and I encourage others who have not received payment for their
         items to do so as well. I’ve added the link to the complaint form for easy access and steps
         below-GOOD LUCK EVERYONE!31 (9/27/20)

        My DIAMOND ring was sold on January 9th, 2020. Customer received my ring. It is now
         SEPTEMBER 1ST, 2020 and after months I STILL DID NOT RECEIVE MY PAYMENT.
         I know it was covid period and everyone was going through financial hardship so I did not
         contact this business for months. NOR DID THEY EVEN HAVE THE DECENCY TO
         CONTACT ME AND LET ME KNOW THAT I WILL NOT GET PAID BECAUSE
         THEY ARE EXPERIENCING FINANCIAL PROBLEMS. but as a human, I did my part
         and gave them time. I recently contacted them asking for an update and response is always
         the same. "We apologize for this delay. We will do our best to have a check out to you as
         soon as we can. As of today I do not have a specific date of issuance, yet." ARE U
         KIDDING ME??? Everyone is in financial hardship! after this point, this companies

27
   Id.
28
   Id.
29
   Id.
30
   Id.
31
   Id.

                                                 15
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 16 of 32




         financial hardship is NOT my problem and my financial hardship is my concern SO I AM
         ASKING YOU AGAIN, I DO NOW I DON'T AND DELGATO (WHOEVER THEY
         ARE), PAY ME THE MONEY YOU OWE ME. I WILL NOT STOP HERE AND
         CONTINUE TO FILE COMPLAINTS WITH FTC, DCA and every other platform I can
         find. You guys are abusing the good intentions of people!! This is not fair at all!!!!!!!!!! I
         DEMAND ACTION.32 (September 2020)

        Gave my rings to this company back in February and they were sold in March and given
         to the buyer who stated they were beautiful and exactly what they expected and I still have
         not been paid for them 7 months later. I have emailed and called and left messages
         countless times and have just been ignored. They won’t return phone calls or emails. They
         have sent generic emails stating they are working on the issue but nothing has come of it.
         I requested they pay me the money that is owed to me or give me back my property.33
         (10/13/20)

        if you are a buyer, this will be a great experience for you.. however, if you are selling - be
         prepared to wait for your money for a couple of months.. inwaited fir 2 and a half.. how
         they operate is: buyer pays, you send the jewelry to their office, they appraise it, they send
         it to the buyer.. and then you wait for your payment to be "processed" by their accounting
         and then receive your check in the mail?! basically they just hold on to your money for as
         long as possible.. in this day and age with venmo, paypal, etc we are waiting for weeks for
         checks to be issued and mailed out?! come on, this is just bad business and they know it..34
         (October 2020)

        I sold a ring through the website in June, it was processed in July, and I still have not
         received payment. Barely get responses when I call or email, usually just an answering
         machine or automated response. I viewed this as a great opportunity to sell a piece of
         jewelry that carried some bad memories. Now it has created financial trouble and
         compounded the issue. If I could give 0 stars here I would. Check the BBB site for
         complaints. Seems like this is a widespread issue that has affected dozens of people (at
         least - many others may not have reported this). Save yourself a headache and sell your
         items on eBay. (I am removing the other posting I have and moving it over to eBay because
         of this.) The commissions are roughly the same and you don't have to advertise any stigma
         that comes with jewelry from a prior relationship that didn't work out.35 (November 2020)



32
   https://www.google.com/search?q=i+do+now+i+dont&oq=i+do+now+i+dont&aqs=chrome..69i57j69i65.1985j0j1
&sourceid=chrome&ie=UTF-8#lrd=0x89c258ff0165bfeb:0xc9793c71470dc786,1 (last accessed on Jan. 5, 2021).
33
    https://www.bbb.org/us/ny/new-york/profile/diamond/i-do-now-i-dont-0121-102880/complaints (last accessed on
Jan. 5, 2021).
34
   https://www.google.com/search?q=i+do+now+i+dont&oq=i+do+now+i+dont&aqs=chrome..69i57j69i65.1985j0j1
&sourceid=chrome&ie=UTF-8#lrd=0x89c258ff0165bfeb:0xc9793c71470dc786,1 (last accessed on Jan. 5, 2021).
35
    Id.

                                                      16
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 17 of 32




        Like so many others (see BBB website, Trust Pilot and many others), I am also waiting on
         my check for a diamond ring I sold in May. I sent my ring the very next day after I received
         the notice it was sold on May 1, 2020. I then received an email on May 8, 2020 confirming
         they received it and my account showed the sale as being processed. Based on their
         payment schedule policy, my payment should have been mailed out on June 15. I still have
         not received my payment of $1600 (after their 20% commission taken). I have tried to
         contact them several times and continue to get the same canned response about COVID 19
         causing a delay. I can certainly understand there being a delay due to COVID 19 shutting
         down NYC in the Spring, however, after this long of a delay it is no longer an acceptable
         excuse when NYC reopened in June. They have continued to receive payments from
         buyers, as well as jewelry from other sellers. As a seller it is frustrating to see positive
         reviews from buyers receiving beautiful rings, while sellers are desperately awaiting the
         payment for those rings that is rightfully ours. Especially in times like these when so many
         people are struggling financially and the reason for choosing to sell sentimental pieces is
         to make ends meet. I highly recommend you looks elsewhere to sell or buy your ring at
         this time. Update 11/2020: I still have not received payment. Do not use this service if you
         want to be paid, instead you will end up providing this company an unauthorized, interest
         fee loan out of your own pocket, while they continue to take commissions on top of it.36
         (November 2020)

        I sold my diamond in September. A check was supposed to be sent in November according
         to their contract. Guess what? No check. If this happens to you too, file a complaint with
         the BBB and NY Attorney General. Get these thieves shut down.37 (November 2020)

        THIS COMPANY STEALS YOUR JEWELRY AND THEN SELLS IT. THEY DO NOT
         PAY ONCE THEY SELL YOUR RING. DO NOT USE THIS SERVICE.38 (November
         2020)

        I normally don't review businesses, but we were told to sell our ring on @IDoNowIDont
         by a local jewelers. The ring sold at the end of August and we have not received our
         payment yet. I would urge people to avoid I Do Now I Don't.39 (December 2020)

        They take your jewelry and don't pay you for it. It's a SCAM. They sold my ring
         July 2020, and as of December I still have not been paid. They use excuses like "we
         can't get to the office" or "we are setting up a new computer system", but they are
         able to take your jewelry and money from buyers without any problem. Over 150
         complaints to the BBB.40 (December 2020)


36
   Id.
37
   Id.
38
   Id.
39
   Id.
40
   https://www.trustpilot.com/review/www.idonowidont.com (last accessed on Jan. 5, 2021).

                                                      17
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 18 of 32




        Fraud alert! Sellers do not get paid! I listed a diamond engagement ring/wedding
         band set on this site in Aug 2020 and was notified in Sept that the rings had sold to
         an online buyer. After the company took possession of the rings and supposedly
         "authenticated" them, they did not send payment to me and stopped replying to my
         emails requesting a payment status update. No excuse given for why they did not
         pay me, they simply will not reply. When calling on the phone the person who
         answers identifies herself as the "answering service" (even though I'm calling during
         regular business hours) and promises a response from customer care within 24 hours
         that of course never comes. Look at the Better Business Bureau website, close to
         200 similar complaints of sellers not getting paid. Please take the time to report
         them to the FTC and state attorney general office if you have also been defrauded
         by this company.41 (December 2020)

        0 STARS - company is a scam. I sold my ring in June and the have not paid. They
         claim to have gone out of business bc of COVID but are still making money every
         day selling rings. I threatened to sue and they claimed "the check is in the mail".
         that was a month ago. Unethical scumbags.42 (December 2020)

        I am not surprised to see all the complaints. All businesses have has to be agile during
         COVID 19 to ensure they are serving their customers. From the complaints I have seen,
         they stopped paying out in May. They have continued to accept and sell jewelry since that
         time. I don't see any complaints from people who have purchased and not received their
         jewelry, so where is the money? I am also waiting on my check ($2,000) for a my diamond
         ring I sold in June 2020. I received an email confirming. I have talked to them and emailed
         with them. They promised me payment in August and have still kept dodging my requests
         for payment using COVID 19 as their reasoning. It is time to file a lawsuit against them.
         They are only withholding payment from people who are owed $2,000 or less because they
         know it's not worth the money to sue. It is even more important during this time to conduct
         business ethically. I am beyond disappointed - up until 2020 they had good reviews.43
         (December 2020)

        This company is a scam. I sold an engagement ring on their website for $4500 on
         Sept 2020 ($3600 after their expensive 20% fee). It’s now Dec and I still have not
         received my payment. I keep getting the same email stating that their office is closed
         whenever I email the payment department. I’ve emailed customer service as well
         but they keep referring me to the payment department. Their communication was
         good up until it’s time to pay the seller. Apparently there are so many complaints
         like this against this company. They already charge such big commission for very
         poor service and now they seem to be avoiding paying out the sellers. What a thief.
         I’ve escalated my issue with Better Business Bureau. Hopefully they can assist. 44
         (December 2020)


41
   Id.
42
   Id.
43
   Id.
44
   Id.

                                                 18
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 19 of 32




        Sellers beware. We sold our ring at the end of August. I sent them the ring and I was
         told that I should get paid in October. Well, after many emails and the excuse that
         they have not been in the office since COVID started, they have stoped responding
         to my emails. Customer service will only forward your email to the payment center.
         This is crazy that they cannot get payments out on time. The last time that the
         payment center responded to me was that they could not provide a time frame that
         my payment would be sent out.45 (December 2020)

        DO NOT SELL YOUR VALUABLE ITEMS HERE! I sold an engagement ring set
         back in JUNE 2020 for $10,500.00 and still haven't been paid! They sold my set to
         someone, got paid and aren't paying me my money. Once they get your items you
         will never hear from them again! Tons of people having the same problem. Using
         COVID shut down as an excuse for not issuing checks but they can literally run
         every other aspect of their business except paying the sellers. Lawsuit coming, hope
         they are ready! 46 (December 2020)

         58.     Upon information and belief, Del Gatto responds to consumer complaints using

nearly identical language and excuses:

        As you know, our office has been closed since March due to the pandemic. Needless to
         say, we are not caught up and we are working to do so as quickly as possible. We fully
         recognize our payment commitment to you and have every intention of keeping that
         commitment. Please bear with us. Thank you for your patience and understanding.47
         (6/22/20)

        Our office which is in New York City has been physically closed since mid-March and we
         are still not fully operational. We are working to resume full operations and payment
         distributions as quickly as possible. We ask for your patience while we work through these
         delays. Please note payments are only issued via hard copy check. As soon as your check
         is issued we will advise the check details. We appreciate and thank you for your business
         (sic) Stay safe and remain well,48 (6/27/20)

        Our office which is in New York City has been physically closed since mid-March and we
         are still not fully operational. We are working to resume full operations and payment
         distributions as quickly as possible. We ask for your patience while we work through these
         delays. Please note payments are only issued via hard copy check. As soon as your check
         is issued we will advise the check details. We appreciate and thank you for your business
         (sic) Stay safe and remain well,49 (9/18/20)


45
   Id.
46
   Id.
47
   https://www.bbb.org/us/ny/new-york/profile/diamond/i-do-now-i-dont-0121-102880/complaints (last accessed on
Jan. 5, 2021).
48
   Id.
49
   Id.

                                                      19
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 20 of 32




        As you know may know we are still not fully operational. We are working to get caught
         up and back on track with payment distributions. This has taken longer than expected but
         we are progressing and we hope to have this accomplished with the next few weeks. Again,
         we recognize our payment commitment to you and we will do our best to resolve this matter
         for you as soon as we are able. We apologize for these delays and we thank you for your
         continued patience.50 (9/18/20)

        We still are not up to date with the check processing and so your check did not go out as
         planned. We apologize, again, for this continued delay and we request your continued
         patience and cooperation while we work to resume regular business activities after these
         many months of closure. We will do our best to get a check out at quickly as possible. You
         will be notified by email once the check has been issued. Thank you for understanding.
         Please stay safe and remain well.51 (11/9/20)

        We still are not up to date with the check processing and so your check did not go out as
         planned. We apologize, again, for this continued delay and we request your continued
         patience and cooperation while we work to resume regular business activities after these
         many months of closure. We will do our best to get a check out at quickly as possible. You
         will be notified by email once the check has been issued. Thank you for understanding.
         Please stay safe and remain well.52 (11/9/20)

        We still are not up to date with the check processing and so your check did not go out as
         planned. We apologize, again, for this continued delay and we request your continued
         patience and cooperation while we work to resume regular business activities after these
         many months of closure. We will do our best to get a check out at quickly as possible. You
         will be notified by email once the check has been issued. Thank you for understanding.
         Please stay safe and remain well.53 (11/9/20)

        We still are not up to date with the check processing and so your check did not go out as
         planned. We apologize, again, for this continued delay and we request your continued
         patience and cooperation while we work to resume regular business activities after these
         many months of closure. We will do our best to get a check out at quickly as possible. You
         will be notified by email once the check has been issued. Thank you for understanding.
         Please stay safe and remain well.54 (11/9/20)

         59.    Del Gatto knew or should have known that it was receiving and would continue to

receive complaints and reports of breach of contract, failure to pay its sellers, and continuing its

deceptive and unlawful business practices.


50
   Id.
51
   Id.
52
   Id.
53
   Id.
54
   Id.

                                                 20
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 21 of 32




        60.      Del Gatto has committed a host of unlawful business practices, including: (a)

breaching its contractual obligations to process payments to Plaintiff and other class members by

the specified date after completed transactions; (b) falsely advertising its commitment to pay

sellers by a certain date within a month after the transaction; (c) keeping possession of jewelry

without paying the rightful owners and then retaining said property; (d) marketing, advertising,

and charging inflated commissions based on reasonable expectations about payment timing.

        61.      Del Gatto repeatedly failed to disclose to prospective marketplace sellers that it

would not process payments and/or that its payments would be severely delayed by many months.

The company’s deception has damaged Plaintiff and class members, either through total non-

payment, delayed payments without interest, and/or inflated commissions. Indeed, Del Gatto is

not entitled to any commission given its wildly unlawful conduct.

        62.      Del Gatto has disabled and removed most, if not all, derogatory or negative

consumer reviews, complaints, and/or comments on its social media pages, including Facebook,55

Twitter,56 and Instagram.57 Del Gatto therefore knowingly and repeatedly fails to disclose its

fraudulent and unlawful conduct, and actively conceals its conduct from new consumers.

        63.      Del Gatto fails to make payments to marketplace sellers, which is a direct and

material breach of the Terms of Use contractual obligations entered into and agreed to by Plaintiff

and class members.

        64.      By prolonging and/or refusing to make payments to sellers, Del Gatto can use the

payment funds as an interest free and tax-free loan to itself.

        65.      Without paying Plaintiff and hundreds of other customers, Del Gatto’s marketplace



55
   https://www.facebook.com/IDoNowIDont (last accessed on Jan. 5, 2021).
56
   https://twitter.com/idonowidont (last accessed on Jan. 5, 2021).
57
   https://www.instagram.com/idonowidont/ (last accessed on Jan. 5, 2021).

                                                       21
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 22 of 32




is essentially operating as a scam used to bilk sellers out of their valuable property—a fact it tries

to spin in a positive light in its marketing materials, on its website, and in media outlets.

       66.     Plaintiff and Class Members have suffered actual damages as a result of Del Gatto’s

material breaches of its Terms of Use contract.

       67.     Plaintiff and Class Members have suffered actual damages as a result of Del Gatto

engaging in various unfair and deceptive trade practices described herein, including falsely

advertising timely payments, inflating commission prices based on timely payments, and retaining

lucrative jewelry without ever paying for that property.

       68.     Had Plaintiff known the truth about Del Gatto’s unlawful business practices—

including its failure to pay and its inflated commissions—he would not have used Del Gatto’s

services to sell his engagement ring.

       69.     Del Gatto’s marketing and advertising was and is false, misleading, and reasonably

likely to deceive the public.

                                 V.      Class Action Allegations

       70.     Plaintiff seeks to bring this case as a class action, pursuant to Rule 23 of the Federal

Rules of Civil Procedure. The proposed class (the “National Class”) is defined as follows:

       All persons in the United States who (a) sold any jewelry directly to Del Gatto or to a buyer

       through Del Gatto’s marketplace; and (b) were not paid for the product by Del Gatto Inc.

       by the 15th day of the month following the completed transaction.

       71.     Excluded from the Class are any Judge or Magistrate presiding over this action and

members of their immediate families, and all persons who properly execute and file a timely

request for exclusion from the Class.




                                                  22
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 23 of 32




       72.     Plaintiff reserves the right to amend the Class definition at the Class Certification

stage of the litigation if further investigation and discovery indicates that the Class definition

should be narrowed, expanded, or otherwise modified.

                                       Rule 23(a) Criteria

       73.     Numerosity. The exact number of Class members is unknown as such information

is in the exclusive control of Del Gatto. However, due to the nature of the trade and commerce

involved and the number of reviews and complaints, Plaintiff believes the Class consists of

hundreds of consumers, geographically dispersed throughout the United States, making joinder of

all Class members impracticable. Class members are ascertainable from a review of Del Gatto’s

business records.

       74.     Commonality. Common questions of law and fact affect the right of each Class

member and common relief by way of damages is sought for Plaintiff and Class members. The

harm that Del Gatto has caused or could cause is substantially uniform with respect to Class

members. Common questions of law and fact that affect the Class members include, but are not

limited to:

       (a)     Whether Del Gatto’s Terms of Use contract is uniform for all Class Members;

       (c)     Whether Del Gatto’s practice of not making payment for the sale of goods by the

       15th day of the month following the sale is a breach of its Terms of Use;

       (d)     Whether Del Gatto’s practice of retaining sellers’ proceeds violates New York

       General Business Law § 349 as an unfair and deceptive practice;

       (d)     Whether Del Gatto’s breach of its contractual payment obligations precludes it

       from taking any commission (or a lower commission) on the sale of the goods at issue;

       (f)     Whether Del Gatto was unjustly enriched by retaining the sellers’ monies and/or



                                                23
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 24 of 32




       jewelry; and

       (g)     Whether the members of the Class have sustained damages and, if so, the proper

       measure of such damages.

       75.     Typicality. The claims and defenses of the representative Plaintiff is typical of the

claims and defenses of the Class because they were all owed monies unlawfully retained by Del

Gatto. Additionally, Del Gatto failed to disclose to each Class Member that it would not process

owed payments to sellers in a timely manner under the contract—or even at all. Plaintiff has

suffered damages of the same type and the same manner as the Class he seeks to represent and is

similarly affected by Del Gatto’s wrongful conduct. Specifically, Plaintiff should have received

$3,200.00 from the sale of his engagement ring by August 15, 2020, but has not received any

payment to date. There is nothing peculiar about Plaintiff’s claims. Indeed, Plaintiffs’ claims are

typical of the claims of other class members as detailed in the complaints quoted above.

       76.     Adequacy of Representation. The representative Plaintiff will fairly and

adequately assert and protect the interests of the Class. First, Plaintiff has hired attorneys who are

experienced in prosecuting class action claims within this state and across the United States, and

who will adequately represent the interests of the Class. Second, Plaintiff has no conflict of interest

that will interfere with the maintenance of this class action as his claims are the same as the class

members he seeks to represent.

                                        Rule 23(b) Criteria

       77.     The common questions of law and fact set forth herein predominate over any

questions affecting only individual Class members, including whether Del Gatto unlawfully retains

proceeds from the sale of sellers’ property on its marketplace. A class action provides a fair and




                                                  24
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 25 of 32




efficient method for the adjudication of this controversy for these reasons and is superior to the

alternative methods involved in individual litigation.

       78.     Although the class is numerous enough to meet the numerosity requirement, the

proposed Class does not create manageability problems because the claims turn on common legal

determinations. Either the contractually required payments were timely made or they were not.

There are no unusual legal or factual issues that would create manageability problems as the issues

turn on interpretation of Del Gatto’s standard form Terms of Use contracts and marketing

materials.

       79.     Prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and varying adjudications against Defendant when confronted with

incompatible standards of conduct.

       80.     Despite the costly nature of the monies retained by Del Gatto, the claims of the

individual Class members are, nevertheless, small in relation to the expenses of individual

litigation, making a Class action the only procedural method of redress in which Class members

can, as a practical matter, recover their damages and stop the unfair and deceptive practices at

issue. This cost is further inflated by having to litigate in New York despite where they reside.

       81.     Injunctive relief under 23 (b)(2) is proper because Del Gatto has acted or refused

to act on grounds that apply generally to the class, so that final injunctive relief is appropriate with

respect to the class as a whole to prevent further harm from repetitive deceptive and unfair retention

of seller’s monies.

       82.     Class members are readily identifiable and ascertainable given the online nature of

Del Gatto’s business practices. The company’s sales transactions will make identification of Class

members simple and straightforward.



                                                  25
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 26 of 32




                        Tolling of Any Applicable Statutes of Limitations

        83.     For the reasons set forth herein, Plaintiff and putative members of the Class are

within the applicable statute of limitation for the claims presented here. Del Gatto actively

concealed that it would untimely pay or pay at all when sellers sell their jewelry, including by

deleting or hiding negative comments and by sending generic emails about the impact of COVID-

19. Thus, Del Gatto is estopped from asserting any statute of limitation defense that might

otherwise be applicable to the claims asserted herein.

                                   VI.     CAUSES OF ACTION

                                            COUNT I
                                        Breach of Contract
                                      (On Behalf of the Class)

        84.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-83, as if set

forth fully herein.

        85.     Plaintiff and Class Members entered into identical Terms of Use contracts with Del

Gatto when they listed and sold their jewelry on Del Gatto’s website marketplace. (Exhibit A.)

The identical Terms of Use are therefore binding on both Del Gatto and all Class members,

including Plaintiff.

        86.     Plaintiff and Class Members performed all conditions precedent under the Terms

of Use contract prior to filing this action.

        87.     Plaintiff’s and Class members’ Terms of Use contract with Del Gatto required

mandatory payment from Del Gatto on the 15th of the month following the sale of their property.

        88.     Del Gatto breached the Terms of Use contract by failing to pay Plaintiff and Class

Members by the 15th of the month following the sale transaction. For example, Plaintiff’s ring sale

was fully completed in July 2020, with Plaintiff being owed $3,200.00 by August 15, 2020.



                                                  26
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 27 of 32




Plaintiff has confirmed that the buyer sent payment to Del Gatto on or about June 11, 2020, and

that the ring was delivered to the buyer on or about July 31, 2020. But to date, Plaintiff has still

not received payment from Del Gatto.

        89.     As a direct and proximate result of Del Gatto’s breach, Plaintiff and Class members

have suffered actual damages by failing to receive monies they are contractually owed for the sale

of their jewelry.

        90.     Pursuant to NY CPLR § 5004, Plaintiff and members of the Class are entitled to

pre-judgment interest for Del Gatto’s breach of contract at the New York statutory rate of 9%.

        91.     As a result of Del Gatto’s breach of contract, Del Gatto should not be permitted to

obtain any commission on the sales completed on behalf of Plaintiff and the Class. Therefore,

Plaintiffs demand payment of the full purchase price of the jewelry obtained from the buyer as a

result of Del Gatto’s breach of contract, without any deduction for commissions.

                                          COUNT II
                      Violations of New York General Business Law § 349
                                    (On Behalf of the Class)

        92.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-83, as if set

forth fully herein.

        93.     Plaintiff brings this claim on behalf of himself and the other members of the Class

for violations of New York’s Deceptive Acts or Practices Law, Gen. Bus. Law § 349, since New

York law governs both the Terms of Use and the conduct at issue in this Class Action Complaint.

        94.     Del Gatto’s business acts and practices and/or omissions alleged herein constitute

deceptive acts or practices under NY GBL § 349, which were enacted to protect the consuming

public from those who engage in unconscionable, deceptive or unfair acts or practices in the

conduct of any business, trade or commerce.



                                                  27
           Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 28 of 32




       95.     The practices of Del Gatto described throughout this Complaint were specifically

directed to consumers and violate the NY GBL § 349 for, inter alia, one or more of the following

reasons:

       (a)     Del Gatto engaged in deceptive, unfair and unconscionable commercial practices

       in failing to reveal material facts and information about the timing of payments to sellers,

       which did, or tended to, mislead Plaintiff and the Class about facts that could not reasonably

       be known to them;

       (b)     Del Gatto failed to reveal facts that were material to the transactions in light of

       representations of fact that were made regarding when payments would be made;

       (c)     Del Gatto failed to reveal material facts to Plaintiff and the Class regarding the

       timing of payment (or the complete lack thereof) with the intent that Plaintiff and the Class

       members rely upon the omission;

       (d)     Del Gatto made material misrepresentations and statements of fact to Plaintiff and

       the Class about when payment would be received that resulted in Plaintiff and the Class

       reasonably believing that they would be paid for their property by the 15th day of the month

       following the completed sale of the jewelry;

       (e)     Del Gatto intended that Plaintiff and the Class rely on its misrepresentations and

       omissions, so that Plaintiff and Class members would use its services to sell their used

       jewelry and then not be paid or timely paid for their property; and

       (f)     Del Gatto knowingly and falsely represented and advertised that its services would

       provide payment by the 15th of the month after both the sale and authentication were

       completed, when Del Gatto knew that it would not pay on this timeline as promised.

       (g)     Del Gatto knowingly and intentionally misled Plaintiff and the class by stating that



                                                28
          Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 29 of 32




         the COVID 19 pandemic caused payment delays when that is patently untrue.

         96.    Under the circumstances, Del Gatto’s conduct in employing these unfair and

deceptive trade practices was malicious, willful, wanton and outrageous as to shock the conscience

of the community and warrant the imposition of punitive damages.

         97.    Del Gatto’s actions impact the public interest because Plaintiff and the Class were

injured in exactly the same way as hundreds, and possibly thousands, of others utilizing Del

Gatto’s marketplace to resell their jewelry and not be paid as a result of and pursuant to Del Gatto’s

generalized course of deception.

         98.    By committing the acts alleged in this Complaint, Del Gatto has misled Plaintiff

and the Class into using its marketplace to resell their jewelry, in part or in whole, due to an

erroneous belief that Del Gatto would pay Plaintiff and Class Members on the 15th of the month

after the sale to the buyer was complete, when in fact Del Gatto does not pay consumers on time,

or more frequently, does not pay at all. This is a deceptive business practice that violates NY GBL

§ 349.

         99.    Del Gatto’s claims and representations of when it will pay consumers who sell a

product on the marketplace misled Plaintiff and Class Members and are likely in the future to

mislead other reasonable consumers. Had Plaintiff and Class Members known the true facts about

Del Gatto’s failure to pay by the 15th of the month or at all, they would not have used Del Gatto’s

services to resell their jewelry, and instead would have chosen a service that would have actually

paid them for their jewelry.

         100.   The foregoing deceptive acts, omissions, and practices—directed at consumers—

proximately caused Plaintiff and Class members to suffer actual damages by never receiving (or

receiving late) payment for the sale of their jewelry on Del Gatto’s marketplace. Plaintiff and Class



                                                 29
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 30 of 32




members are therefore entitled to recover such damages, together with equitable and declaratory

relief, punitive damages, and attorneys’ fees and costs under NY GBL § 349(h).

                                           COUNT III
                                     UNJUST ENRICHMENT
                                      (On Behalf of the Class)

        101.    Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-83, as if set

forth fully herein.

        102.    Plaintiff and the Class bring this claim in the alternative to the Count I breach of

contract action.

        103.    Del Gatto received certain monies as a result of Plaintiff and Class members sale

of jewelry on Del Gatto’s marketplace.

        104.    Del Gatto marketed and promised to pay Plaintiff and Class members on the 15th

of the month after the sale and authentication of the jewelry.

        105.    Plaintiff and the Class conferred a benefit on Del Gatto by choosing Del Gatto’s

marketplace as the platform to resell their jewelry, which authorizes Del Gatto to collect sales

monies, take a percentage and profit, and pay the net proceeds to sellers. Del Gatto possesses

knowledge of this benefit and has voluntarily accepted and unlawfully retained the benefits

conferred on them. For example, Del Gatto has not paid Plaintiff and Class Members for their sale

of jewelry on the marketplace.

        106.    Del Gatto will be unjustly enriched if it is permitted to retain the sales proceeds

owed to Plaintiff and Class Members.

        107.    Under the circumstances, it would be against equity and good conscience to permit

Del Gatto to retain the ill-gotten benefits they received from Plaintiff and Class Members, in light

of the fact that the benefits that Del Gatto is currently retaining was not reflected in its marketing



                                                  30
         Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 31 of 32




of its services. Likewise, it would be unlawful under the circumstances to allow Del Gatto to retain

any percentage of the sales proceeds as a commission.

                                        Prayer for Relief

       WHEREFORE, Plaintiff prays that this case be certified and maintained as a class action

and for judgment to be entered against Del Gatto as follows:

           A. Enter an order certifying the proposed Class, designating Plaintiff as the Class

               representative, and designating the undersigned as Class Counsel;

           B. Declare that Del Gatto is financially responsible for notifying all Class members;

           C. Declare that Del Gatto must disgorge, for the benefit of the Class, the ill-gotten

               profits it received from retaining jewelry sales proceeds;

           D. For economic and compensatory damages on behalf of Plaintiff and all members of

               the Class;

           E. For actual damages sustained, as allowed by law;

           F. For punitive or exemplary damages;

           G. For injunctive and declaratory relief;

           H. For reasonable attorneys’ fees and reimbursement of all costs for the prosecution

               of this action pursuant to NY GBL § 349 (h); and

           I. For such other and further relief as this Court deems just and appropriate.

                                          Jury Demand

       Plaintiff hereby demands a trial by jury on all issues so triable.




                                                 31
        Case 1:21-cv-00129-PAE Document 1 Filed 01/07/21 Page 32 of 32




DATED this 7th day of January, 2021.

                                       Respectfully submitted,


                                        /s/Brian R. Morrison
                                       Brian R. Morrison (BM-1986)
                                       Ariana J. Tadler (AT-0452)
                                       TADLER LAW LLP
                                       One Penn Plaza, 36th Floor
                                       New York, NY 10119
                                       Telephone: (212) 946-9300
                                       Fax: (929) 207-3746
                                       bmorrison@tadlerlaw.com
                                       atadler@tadlerlaw.com

                                       Brian W. Warwick (pro hac vice to be submitted)
                                       Mathew Peterson (pro hac vice to be submitted)
                                       Varnell & Warwick, P.A.
                                       1101 E. Cumberland Ave,
                                       Suite 201H, #105
                                       Tampa, FL 33602
                                       Telephone: 352-753-8600
                                       bwarwick@varnellandwarwick.com
                                       mpeterson@varnellandwarwick.com

                                       CHRISTOPHER J. BROCHU
                                       (pro hac vice to be submitted)
                                       Law Office of Christopher J. Brochu, PLLC
                                       ONE CALL TOWER
                                       841 Prudential Drive, Suite 1200
                                       Jacksonville, Florida 32207
                                       904-201-1771 (telephone)
                                       904-429-4218 (facsimile)
                                       C.BROCHU@BROCHULAW.COM

                                       Attorneys for Plaintiff Christopher Polk, and on
                                       behalf of all others similarly situated.




                                         32
